Citation Nr: 9907910	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a spouse's earned wages may be considered countable 
income from August 1, 1994, for the purpose of determining 
the amount of Department of Veterans Affairs (VA) improved 
pension benefits when the veteran is not being paid 
additional benefits for the spouse as a dependent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1966 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 24,1996, decision letter of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which resumed the veteran's pension, 
effective August 1, 1994, after he submitted income 
information.  A notice of disagreement was received on May 2, 
1996, where the veteran disagreed with counting his wife's 
earnings from August 1, 1994.  In a June 3, 1996 letter the 
RO responded to the disagreement with the April 24, 1996 
letter and explained why his wife's income counted from 
August 1, 1994.  The RO in the June 3, 1996 letter indicated 
that if the veteran continued to disagree with the decision 
he should notify the RO and a statement of the case would be 
sent.  On July 24, 1996, the veteran asked for a statement of 
the case and stated he still disagreed.  A statement of the 
case was issued in August 1996.  

In an October 22, 1996, letter the veteran's improved pension 
benefits were retroactively adjusted effective August 1, 
1996, and terminated October 1, 1996.  The October 22, 1996 
letter also indicated that the retroactive benefit the 
veteran received in September 1996, in the amount of 
$8,725.50, minus attorney fees and first new weekly benefit, 
is countable from October 1, 1996.  On October 29, 1996, the 
veteran disagreed with the October 22, 1996 letter.  In a 
subsequent December 5, 1996 letter the RO adjusted the award 
from August 1, 1996,and awarded pension from October 1, 1996.  
In a VA Form 9 received December 19, 1996, the veteran 
disagreed with the aforementioned adjustment to his VA 
pension benefits and requested that he be afforded a personal 
hearing with regard to that disagreement.  The Board notes 
that the veteran did not address the issue on the front page 
of this remand decision.  The Board further notes that the 
veteran eventually failed to report for his scheduled 
hearing.  In April 1997, the veteran requested a statement of 
the case.  In a May 21, 1997 letter, the veteran was advised 
that he had already been furnished a statement of the case.  
The Board notes that the statement of the case addressed the 
issue on the front page of this remand decision, not the 
issue of whether the action taken in the October and December 
1996 determinations was proper.  In a September 8, 1997 
letter, the RO notified the veteran that his VA improved 
pension benefits had been reduced effective August 1, 1996, 
and terminated effective October 1, 1996.  On September 22, 
1997, a notice of disagreement was received regarding this 
action.  

The Board notes that it appears that the actions taken in 
October and December 1996 and in September 1997 resulted in 
the creation of overpayments.  

In a subsequent November 1997 Administrative Decision, the RO 
determined that the veteran was not responsible for the 
overpayment of $724 for the period from January 1, 1997 to 
August 3, 1997.  


REMAND

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1998).

In an April 24,1996 decision letter, the RO, resumed the 
veteran's pension, effective August 1, 1994, after he 
submitted income information.  A notice of disagreement was 
received on May 2, 1996, where the veteran disagreed with 
counting his wife's earnings from August 1, 1994.  In a June 
3, 1996 letter the RO responded to the disagreement with the 
April 24, 1996 letter and explained why his wife's income 
counted from August 1, 1994.  The RO in the June 3, 1996 
letter indicated that if the veteran continued to disagree 
with the decision he should notify the RO and a statement of 
the case would be sent.  On July 24, 1996, the veteran asked 
for a statement of the case and stated he still disagreed.  A  
statement of the case was issued in August 1996.  
Subsequently, the veteran notified the RO that he would be 
receiving additional income (unrelated to his spouse's 
wages).  

In an October 22, 1996 letter the veteran's improved pension 
benefits were retroactively adjusted effective August 1, 
1996, and terminated October 1, 1996.  The October 22, 1996 
letter also indicated that the retroactive benefit the 
veteran received in September 1996, in the amount of 
$8,725.50, minus attorney fees and first new weekly benefit, 
is countable from October 1, 1996.  On October 29, 1996, the 
veteran disagreed with the October 22, 1996 letter.  In a 
subsequent December 5, 1996 letter the RO adjusted the award 
from August 1, 1996, and awarded pension from October 1, 
1996.  In a VA Form 9 received December 19, 1996, the veteran 
disagreed with the aforementioned adjustment to his VA 
pension benefits.  The Board notes that the veteran did not 
address the issue on the front page of this remand decision.  
In April 1997, the veteran requested a statement of the case.  
In a May 21, 1997 letter, the veteran was advised that he had 
already been furnished a statement of the case.  The Board 
notes that the statement of the case addressed the issue on 
the front page of this remand decision, not the issue of 
whether the action taken in the October and December 1996 
determinations was proper.  

In a September 8, 1997 letter, the RO notified the veteran 
that his VA improved pension benefits had been reduced 
effective August 1, 1996 and terminated effective October 1, 
1996.  On September 22, 1997, a notice of disagreement was 
received regarding this action. 

Recently, the portion of the Office of the VA General Counsel 
(GC) which represents the VA before the United States Court 
of Veterans Appeals (Court) has filed many motions, which 
have been granted by the Court, to remand cases to the Board 
where the Board dismisses or denies on the basis that a 
timely substantive appeal was not filed when that was not the 
issue considered by the RO.  The GC feels that the Board must 
address the question of prejudice to the veteran by the 
Board's consideration of a new issue.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The GC felt the remedy was a remand to 
the appellant to ensure that adequate notice has been given 
and to give an opportunity to present argument and additional 
evidence on the matter of whether a timely substantive appeal 
had been filed.  

In light of the foregoing, the Board must remand the issue 
listed on the front page of this remand to the RO.  The RO 
should give the veteran an opportunity to raise arguments and 
additional evidence on the issue of whether a timely 
substantive appeal had been filed.  Then the RO should review 
the issue of whether a timely substantive appeal has been 
received in this case.  If that issue is not resolved in 
favor of the veteran, he should be furnished his appellate 
rights.  If it is found that a timely appeal was furnished, 
then the RO should so inform the appellant and notify him 
that the Board may find that the substantive appeal was not 
timely.  If it is found that the substantive appeal was 
timely the case should be returned to the Board.

In addition, as previously noted , the veteran has expressed, 
in a timely manner, disagreement with the actions taken by 
the RO in October and December 1996 and in September 1997.  
Although the RO indicated that the veteran had been furnished 
a statement of the case, the statement of the case only 
addressed the issue listed on the front page of this 
decision.  As such, the RO is now required to send the 
veteran a statement of the case as to the those issues in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should give the veteran an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed as to the issue of whether a 
spouse's earned wages may be considered 
countable income from August 1, 1994, for 
the purpose of determining the amount of 
VA improved pension benefits when the 
veteran is not being paid additional 
benefits for the spouse as a dependent.  
Then the RO should review the issue of 
timeliness of the substantive appeal and, 
if it is not resolved in favor of the 
veteran, he should be furnished his 
appellate rights.  If the RO finds that a 
timely appeal was furnished, the RO 
should so inform the veteran and notify 
him that the Board may find that a 
substantive appeal was not timely and the 
case should be returned to the Board.  

2.  The RO should send the veteran a 
statement of the case as to the issue of 
whether the actions taken by the RO in 
October and December 1996 as well as 
September 1997 were proper in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal as to any issue by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


